UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 6, 2016 DIODES INCORPORATED (Exact name of registrant as specified in its charter) Delaware 002-25577 95-2039518 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 4949 Hedgcoxe Road, Suite 200 Plano, Texas (Address of principal executive offices) (Zip Code) (972) 987-3900 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01 RegulationFD Disclosure. On December 6, 2016, Diodes Incorporated (the “Company”) issued a press release in which the Company disclosed that there had been a fire at the Company’s wafer fabrication plant located in Lee's Summit, Missouri (“KFAB”).Included in the press release is information related to the damage incurred by KFAB from the fire and the estimated fourth quarter 2016 financial impact the fire and lost production will have on the Company’s fourth quarter revenue and gross margin. A copy of the press release is attached as Exhibit 99.1. The press release furnished in Exhibit 99.1 also provides an update on the Company’s business outlook, that is intended to be within the safe harbor provided by the Private Securities Litigation Reform Act of 1995 (the “Act”) as comprising forward looking statements within the meaning of the Act. The information furnished in this Item7.01, including the exhibit incorporated by reference, will not be treated as “filed” for the purposes of Section18 of the Securities Exchange Act of 1934, or otherwise subject to the liabilities of that section. This information will not be deemed incorporated by reference into any filing under the Securities Act of 1933, or into another filing under the Securities Exchange Act of 1934, unless that filing expressly refers to specific information in this Report.The furnishing of the information in this Item 7.01 and Exhibit 99.1 is not intended to, and does not, constitute a representation that such information is material information that is not otherwise publically available. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Press release dated December 6, 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. DIODES INCORPORATED Date: December 6, 2016 By /s/ Richard D. White Richard D. White, Chief Financial Officer
